Citation Nr: 0600771	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The appellant in this matter is the son of a man who served 
in the United States Naval Reserves.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  
Concerning this, the RO will be notifying him in writing 
about information needed from him in accordance with 
paragraph # 3 of this remand below.


REMAND

The issue before the Board is whether the appellant is 
eligible for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  In this 
regard, the appellant's eligibility for Chapter 35 
educational assistance benefits depends on whether he is "a 
child of a person who died of a service-connected 
disability."  38 U.S.C.A. § 3501(a)(1)(A)(i).  VA 
regulations require that he must be "[a] child of a . . . 
[v]eteran who died of a service-connected disability."  
38 C.F.R. § 21.3021(A)(1)(i).  "The term 'service-connected' 
means, with respect to disability or death . . . that the 
death resulted from a disability incurred or aggravated, in 
line of duty in the active military, naval, or air service."  
38 U.S.C.A. § 101(16).  

The law provides that a veteran is "a person who served in 
the active military, naval, or air service . . ." and that 
"[t]he term 'active military, naval, or air service' 
includes . . . any period of inactive duty for training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty; or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during such training."  38 U.S.C.A. 
§ 101(2), (24) (emphasis added).    

The evidence of record includes VA Form 1300, Report of 
Casualty, which shows that the appellant's father in this 
case died of myxomatous degeneration of the mitral valve 
while on inactive duty for training in January 1991.  
Therefore, it is necessary to determine whether the 
appellant's father is considered a "veteran" for the 
purposes of VA benefits including the education benefits for 
which the appellant, his son, is applying.  Since it appears 
that the appellant's father died while on inactive duty for 
training from a heart problem, the issue in this case, for 
the purposes of whether the appellant is eligible for 
education benefits, is whether the appellant's father died 
while on inactive duty for training from an acute myocardial 
infarction or from cardiac arrest.  If so, it appears that 
the appellant's father would meet the definition of a 
"veteran" for the purposes of VA benefits and that the 
appellant would therefore be eligible for VA survivors' 
educational assistance benefits.  The Board notes that 
whether the appellant is otherwise entitled to those benefits 
is another matter, and the only issue on appeal to the Board 
presently is whether he is eligible based on his father's 
service.      

Accordingly, the case must be remanded for development 
regarding the circumstances of his father's death.    

1.  The RO must ascertain whether there 
is a VA claims file for the appellant's 
father in this case, and if so, obtain it 
because it may contain information about 
the cause of death of the appellant's 
father.  The RO should determine whether 
a claim for entitlement to service 
connection for the cause of the 
appellant's father's death was ever 
adjudicated; or if the appellant's father 
ever made a claim to VA during his 
lifetime; or if any other survivors or 
dependents made claims for VA benefits 
based on the death of the appellant's 
father.  

2.  The RO must obtain the appellant's 
father's service medical records for his 
period of service in the Naval Reserves 
which, according to the Report of 
Casualty, began with his enlistment in 
April 1974 and ended with his death in 
January 1991.   

The RO should also obtain the appellant's 
father's service personnel records 
pertaining to his service in the United 
States Naval Reserves to include any line 
of duty determination or other documents 
concerning the appellant's father's death 
in January 1991.

3.  The RO should write to the appellant 
and request that he provide any 
information that he knows about the 
circumstances of his father's death, such 
as the name of a hospital, if any, where 
his father may have been taken for 
treatment, or that he submit any 
documents or evidence that he has 
regarding the circumstances of his 
father's death to include, but not 
limited to, a death certificate; a report 
of hospitalization or emergency services, 
if any, rendered at the time of death; 
and any other documents or medical 
evidence, such as an autopsy report, 
which would show cause of death.  

4.  When all of the evidence has been 
obtained, the RO must readjudicate 
whether the appellant is eligible for VA 
educational assistance benefits, to 
include adjudication of the underlying 
issue of service connection for the cause 
of his father's death.  If the underlying 
issue must be adjudicated by an RO other 
than Muskogee, send the matter to that RO 
for adjudication.  If any further 
development of the medical evidence is 
needed, such as a medical opinion to 
determine whether the cause of death from 
myxomatous degeneration of the mitral 
valve constitutes a myocardial infarction 
or cardiac arrest for the purposes of 
38 U.S.C. § 101(24), this development 
should be accomplished.

If the benefit on appeal remains denied, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative, if any, should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

